Plaintiff Agnes V. Kearns was a passenger on defendant’s trolley car. She has recovered damages for personal injuries sustained by reason of her having been struck by one of two participants in a fist fight on the trolley car. Plaintiff claims that defendant’s motorman, with knowledge of the existence of the fight between the two passengers, did not exercise reasonable care to protect plaintiff against injury. Plaintiff John J. Kearns, the husband, has recovered for loss of services, etc. Judgment in favor of plaintiffs affirmed, with costs. No opinion. Hagarty, Carswell and Close, JJ., concur; Lazansky, P. J, and Adel, J., dissent and vote for reversal and a new trial on the ground that the verdict is against the weight of the evidence.